Title: From Thomas Jefferson to George Jefferson, 31 January 1799
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Philadelphia Jan. 31. 99.
          
          Your favors of Jan. 15. & 20. are duly recieved. it was better, as you supposed, to send the [process] against the Henderson’s to Albemarle. with respect to the article of freight mentioned in your account, you have taken a great deal more trouble about it than I could have wished. I only meant to keep the thing in your mind in future, and I dare say, from an attention to dates, that it preceded my request to you.—I remark what you say of the reciept of a further [sum] of £400. from mr Pendleton. I shall be able to exchange perhaps the whole of it myself, as I shall recieve a considerable sum here in a few days which would suit me better in Richmond.—I inclose you a bill of lading for a supply of nailrod lately sent on, as my works must be stopt for want of it by this time. also a hogshead of molasses.—no tobacco is yet come to this market, so no price talked of. at New York the new tobo. is now 12. D. the crops from the different states are large, yet the magazines in Europe are in so empty & hungry a state that I do not think the supply will be equal to the demand. all the markets of Spain continue open for this article & depend on us chiefly, their communication with their own tobacco colonies being cut off by the British superiority at sea. I still think therefore that the price will rise 2. or 3. dollars this year as it has done every year for 4. years past. being anxious however to accomplish & secure certain objects, with my crop, (about 30,000. from Bedford & 20,000. Albemarle) I would sell it for the highest price which shall be given on James river from the time of delivery till paiment which might be the 1st. of October. I expect the tobo. at Richmond every day. if you can so dispose  of it, do so. if you could make it […]spective to the whole crop of 98. tho sold before, so much the better, as [it would secure] the highest price already given. I am Dear Sir your affectionate friend
          
            Th: Jefferson
          
        